Electronically Filed
                                                           Supreme Court
                                                           SCWC-28516
                                                           09-OCT-2012
                                                           02:23 PM
                            NO. SCWC-28516


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        GERARD R. LALES, Respondent/Plaintiff-Appellant,


                                  vs.


    WHOLESALE MOTORS COMPANY, dba JN AUTOMOTIVE GROUP, JOHNNY

MARTINEZ, and GARY MARXEN, SR., Petitioners/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 28516; CV. NO. 03-1-2415)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

  and Circuit Judge Browning, in place of Pollack, J., recused)


          Petitioners/Defendants-Appellees JN Group, Inc., fka


Wholesale Motors, Inc., dba JN Automotive Group, Johnny Martinez


and Gary Marxen, Sr.’s application for writ of certiorari, filed


on September 4, 2012, is hereby accepted and will be scheduled


for oral argument.     The parties will be notified by the appellate


clerk regarding scheduling.


          DATED:     Honolulu, Hawai'i, October 9, 2012.

Christopher J. Muzzi for          /s/ Mark E. Recktenwald
petitioners
                                  /s/ Paula A. Nakayama

Daphne E. Barbee for

respondent                        /s/ Simeon R. Acoba, Jr.


                                  /s/ Sabrina S. McKenna


                                  /s/ R. Mark Browning